DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-19, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2019/0059331).
Regarding claim 1, Lai discloses an apparatus comprising a male member (5) configured to be connected to the first strap of the child restraining seat harness and a female member (3) configured to be connected to the second strap of the child restraining seat harness, wherein said male member is removably connected to said female member, wherein the female member comprises a receptacle provided with an opening (31) for insertion of said male member, the opening being provided over a part of a circumference of said receptacle of the female member (Fig. 3 as shown), where at least one rib (33) is provided over a part of the opening, and where the male member comprises a tongue (51) provided with a groove (52), the male and female members being locked to each other through a movement of the male member towards the at least one rib, the at least one rib being brought into contact and accommodated in the groove through this movement, and released from each other through a movement of the male member away from the at least one rib (Paragraph 9).

Regarding claim 2, Lai further discloses that each of the male and female members comprises a leg member (male member has leg 54) extending out from the respective male and female member, and a plate element (male member has plate 43), where fastening means (55) are provided at least over a part of each plate element (Fig. 7 as annotated below shows wherein a leg and plate are provided on the female member wherein the plate portion shows an opening with strap attached therein).


    PNG
    media_image1.png
    346
    564
    media_image1.png
    Greyscale

Figure 7 as reproduced from Lai (US 2019/0059331)

Regarding claim 3, Lai further discloses wherein the receptacle of the female member has a substantially annular or rectangular form (Fig. 3 shows an annular form).



Regarding claim 6, Lai further discloses wherein a first part of the opening has a height that is at least a height of a tongue of the male member (Figs. 3 and 6 as shown).

Regarding claim 9, Lai further discloses wherein the leg member of the male member, at an end connected to or integrated to the tongue, has a curved termination (Fig. 4 shows wherein the leg member is curved at its end).

Regarding claim 11, Lai further discloses wherein the shoulder strap positioner has a concave shape (the figures show wherein the device is in a bowtie shape wherein opposed sides are cutout forming concave portions).

Regarding claim 12, Lai further discloses wherein the receptacle comprises a hollow, where the opening leads into the hollow (Fig. 3 as shown).

Regarding claim 14, Lai further discloses wherein the tongue has a tapering form over its length (Fig. 7 shows wherein the neck of the tongue is tapered).

Regarding claim 16, Lai further discloses wherein the groove has a curved or rectilinear form (Fig. 7 shows wherein the groove is curved).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lai as applied to claim 2 above.
Regarding claim 5, Lai discloses the invention except for wherein the fastening means comprises Velcro. It would have been an obvious matter of design choice to use the fastener .

Allowable Subject Matter
Claims 7, 8, 10, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive. Applicant has argued that the indicated rib element is not provided over a part of the opening and that the male member does not also have a provided groove to cooperate with said rib. While the rib configuration of as shown in Applicant’s figures is distinct from what is shown in the prior art, the phrase “one rib is provided over a part of the opening” is sufficiently broad to read upon the prior art. Fig. 7 of the prior art, for instance, when rotated 90 degrees shows wherein the cylindrical portion is over or above said opening. Merely using the term “over” does not distinguish in a significant manner the arrangement as provided in the prior art and the language of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677